James R. Cooper, Judge. The appellant in this criminal case was tried on February 2, 1994, found guilty of theft, and sentenced as an habitual offender to twenty years in the Arkansas Department of Correction. From that decision, comes this appeal. For reversal, the appellant contends that his trial counsel was ineffective. We do not reach this issue because it is not preserved for appeal.  The appellant failed to raise the issue of ineffective assistance in the trial court, and the record has consequently not been developed on that issue. Because ineffective assistance of counsel may not be raised on direct appeal unless the issue has been considered by the trial court, Sumlin v. State, 319 Ark. 312, 891 S.W.2d 375 (1995), we will not address it for the first time on appeal. Affirmed. Robbins and Mayfield, JJ„ dissent.